FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50124

               Plaintiff - Appellee,             D.C. No. 3:08-cr-07053-IEG

  v.
                                                 MEMORANDUM *
ANTHONY D. SWANEGAN, a.k.a.
Anthony Swanegan, a.k.a. Anthony
Demetri Swanegan, a.k.a. Anthony
Demitus Swanegan,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Anthony D. Swanegan appeals from the 24-month sentence imposed




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following the revocation of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Swanegan contends that the district court procedurally erred by failing to

explicitly calculate the Sentencing Guidelines range, and by improperly relying on

punishment during sentencing. Swanegan has not shown that the district court’s

failure to expressly calculate the Guidelines range affected his substantial rights,

particularly where the probation officer correctly calculated the Guidelines range

and the district court provided sufficient reasons for the sentence. See United

States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008). Further, taken in context, the

district court’s reference to “punishment” properly concerned sanctions for

Swanegan’s supervised release violations, not for the underlying state crimes. See

United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      AFFIRMED.




                                           2                                    11-50124